DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for reasons indicated by in-line comments below.
1. A process for detecting and classifying anomalies in semiconductor equipment trace data, comprising:
receiving a plurality of original traces from respective semiconductor equipment sensors (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
identifying a plurality of anomalies in at least a first set of traces of the plurality of original traces (abstract; mathematical concepts; mathematical calculations; and mental processes; observation, evaluation, judgment, or opinion);
modifying each of the first set of traces on the basis of a first targeted feature (abstract; mathematical concepts; mathematical calculations);
generating a basis set of features from each of the modified first set of traces (abstract; mathematical concepts; mathematical calculations);
creating a plurality of reconstructed traces from the modified first set of traces and the basis set of features (abstract; mathematical concepts; mathematical calculations); and
assigning a classification to each of the plurality of anomalies (abstract; mental processes; observation, evaluation, judgment, or opinion).

2. The process of claim 1, further comprising:
training a machine learning model to detect and classify anomalies based on the first set of original traces, the modified traces, and the reconstructed traces (abstract; mathematical concepts; mathematical calculations); and
deploying the machine learning model in a semiconductor equipment operating environment (does not integrate into a practical application because generic computer performing generic computer functions; not significantly more because generic computer performing generic computer functions).  
3. The process of claim 2, further comprising:
receiving additional traces from the respective semiconductor equipment sensors (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
identifying additional anomalies in a first set of the additional traces (abstract; mathematical concepts; mathematical calculations; and mental processes; observation, evaluation, judgment, or opinion);
modifying the additional traces to remove a basic set of statistical characteristics (abstract; mathematical concepts; mathematical calculations);
generating the basis set of features from the modified additional traces (abstract; mathematical concepts; mathematical calculations);
creating reconstructed additional traces from the modified additional traces (abstract; mathematical concepts; mathematical calculations); and
updating the machine learning model based on the first set of original traces, the modified additional traces, and the reconstructed additional traces (abstract; mathematical concepts; mathematical calculations).  
4. The process of claim 1, further comprising:
identifying the first set of the plurality of original traces as having an effective correlation to the first predefined targeted feature (abstract; mental processes; observation, evaluation, judgment, or opinion).  
5. The process of claim 1, further comprising:
identifying the first set of the plurality of original traces as having an effective correlation to a plurality of predefined targeted features (abstract; mental processes; observation, evaluation, judgment, or opinion).  
6. The process of claim 1, the step of generating a basis set of features further comprising:
calculating a set of statistical characteristics of the first set of traces (abstract; mathematical concepts; mathematical calculations);
modifying the first set of traces to remove the set of statistical characteristics (abstract; mathematical concepts; mathematical calculations);
calculate an algorithmic solution for the modified first set of traces (abstract; mathematical concepts; mathematical calculations);
wherein the algorithmic solution and the set of statistical characteristics form the basis set of features (abstract; just further details of abstract limitations).  
7. The process of claim 3, further comprising:
determining residual features as unknown trace variations not captured in the basis set of features (abstract; mental processes; observation, evaluation, judgment, or opinion);
determining supplemental features having a known impact on the first targeted feature (abstract; mental processes; observation, evaluation, judgment, or opinion); and
updating the machine learning model based on the first set of original traces, the modified additional traces, the reconstructed additional traces, the basis set of features, the residual features and the supplemental features (abstract; just further details of abstract limitations).  
8. The process of claim 1, wherein the plurality of original traces includes mostly normal traces and the plurality of anomalies represents only a few anomalies (abstract; just further details of abstract limitations).  
9. The process of claim 1, further comprising;
providing a graphical user interface for reviewing a selected trace anomaly (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
receiving as first input from the graphical user interface one of a plurality of predefined classes to be associated with the selected trace anomaly (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity); and
receiving as second input from the graphical user interface one of a plurality of predefined actions to be assigned for the selected trace anomaly (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).  
10. A non-transitory computer-readable medium having instructions, which, when executed by a processor (does not integrate into a practical application because generic computer performing generic computer functions; not significantly more because generic computer performing generic computer functions) cause the processor to:
receive a plurality of original traces from respective semiconductor equipment sensors (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
identify a plurality of anomalies in at least a first set of traces of the plurality of original traces (abstract; mathematical concepts; mathematical calculations; and mental processes; observation, evaluation, judgment, or opinion);
modify each of the first set of traces on the basis of a first targeted feature (abstract; mathematical concepts; mathematical calculations);
generate a basis set of features from each of the modified first set of traces (abstract; mathematical concepts; mathematical calculations);
create a plurality of reconstructed traces from the modified first set of traces and the basis set of features (abstract; mathematical concepts; mathematical calculations); and
assign a classification to each of the plurality of anomalies (abstract; mental processes; observation, evaluation, judgment, or opinion).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claim(s) 1-2, 4-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stine et al. (2019/0146032) in view of David et al. (2017/0109646).
Regarding claim 1, Stine et al. disclose a process for detecting and classifying anomalies in semiconductor equipment trace data, comprising:
receiving a plurality of original traces (see paragraph 42) ... ;
identifying a plurality of anomalies (faults) in at least a first set of traces of the plurality of original traces (see paragraph 41);
modifying (transformations; see paragraph 42) each of the first set of traces on the basis of a first targeted feature;
generating a basis set (the respective classifications of the anomalies; see paragraphs 41-43) of features from each of the modified first set of traces;
creating a plurality of reconstructed traces from the modified first set of traces and the basis set of features (see paragraphs 42-43); and
assigning a classification to each of the plurality of anomalies (see paragraphs 42-43).
Stine et al. do not disclose receiving a plurality of original traces from respective semiconductor equipment sensors.
David discloses receiving traces from semiconductor equipment sensors (see paragraph 48).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Stine et al. such that the receiving a plurality of original traces is from respective semiconductor equipment sensors, similarly to the invention of David, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 2, this combination of references further teaches the process of claim 1, further comprising:
training a machine learning model to detect and classify anomalies based on the first set of original traces, the modified traces, and the reconstructed traces (see paragraphs 9 and 42-43 of Stine et al.); and
deploying the machine learning model in a semiconductor equipment operating environment (see paragraphs 9 and 24-25 of Stine et al.).  

Regarding claim 4, this combination of references further teaches the process of claim 1, further comprising:
identifying the first set of the plurality of original traces as having an effective correlation to the first predefined targeted feature (see paragraph 51 of David).  
Regarding claim 5, this combination of references further teaches the process of claim 1, further comprising:
identifying the first set of the plurality of original traces as having an effective correlation to a plurality of predefined targeted features (see paragraph 51 of David).  
Regarding claim 6, this combination of references further teaches the process of claim 1, the step of generating a basis set of features further comprising:
calculating a set of statistical characteristics of the first set of traces (see paragraph 48 of David);
modifying the first set of traces to remove the set of statistical characteristics (see paragraph 42 of Stine et al.);
calculate an algorithmic solution for the modified first set of traces (see paragraphs 42-43 of Stine et al.);
wherein the algorithmic solution and the set of statistical characteristics form the basis set of features (see paragraphs 42-43 of Stine et al.; and paragraph 48 of David).  
Regarding claim 8, this combination of references further teaches the process of claim 1, wherein the plurality of original traces includes mostly normal traces and the plurality of anomalies represents only a few anomalies (see paragraph 45 of Stine et al.).  

Regarding claim 9, this combination of references further teaches the process of claim 1, further comprising;
... ;
receiving ... one of a plurality of predefined classes to be associated with the selected trace anomaly (see paragraphs 41-43 of Stine et al.); and
receiving ... one of a plurality of predefined actions to be assigned for the selected trace anomaly (see paragraphs 41-43 of Stine et al.).  

This combination of references does not teach the highlighted limitations:
providing a graphical user interface for reviewing a selected trace anomaly;
receiving as first input from the graphical user interface one of a plurality of predefined classes to be associated with the selected trace anomaly; and
receiving as second input from the graphical user interface one of a plurality of predefined actions to be assigned for the selected trace anomaly.  

Examiner takes official notice that it is well-known and common knowledge to include a graphic user interface for displaying results and enabling user input of relevant data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination by providing a graphical user interface for reviewing a selected trace anomaly; receiving as first input from the graphical user interface one of a plurality of predefined classes to be associated with the selected trace anomaly; and receiving as second input from the graphical user interface one of a plurality of predefined actions to be assigned for the selected trace anomaly, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 10, see the foregoing rejection of claim 1, for all limitations except the following.
This combination of references further teaches a non-transitory computer-readable medium having instructions, which, when executed by a processor (see paragraph 8 of Stine et al.) cause the processor to:
... (steps similar to those of claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tashman et al. are cited for disclosing anomaly prediction in manufacturing operations.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                       

/ROY Y YI/               Primary Examiner, Art Unit 2852